Citation Nr: 0833890	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left sciatic nerve 
damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran retired from active service after more than 27 
years, having served on active duty from March 1978 to June 
2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake city, Utah, in which service connection for left 
sciatic nerve damage was denied.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with recurrent left side sciatica that had its 
onset during active service.


CONCLUSION OF LAW

The criteria for service connection for recurrent left 
sciatic nerve damage have been met. 38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

VA examination conducted in May 2005 shows a diagnosis of 
recurrent left sciatica in quiescent state without evidence 
of permanent damage.  This examination was conducted in May 
2005, more than a month prior to the veteran's discharge from 
active service.  Therefore, the onset of this condition was 
diagnosed during the veteran's active service.

It is noted, in the same VA examination, the veteran was 
diagnosed with degenerative disk disease and degenerative 
arthritis of the cervical spine with painful motion, and 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with grade 1 spondylolisthesis of L5 on S1 with 
decreased and painful motion of the lumbar spine.  Service 
connection was granted for these two disabilities.  

There are no opinions or findings that the veteran no longer 
manifests left sciatica, or against a finding that the 
currently diagnosed left sciatica had its onset during active 
service.

Service connection for left sciatic nerve damage is therefore 
warranted.




ORDER

Service connection for left sciatic nerve damage is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


